Exhibit 10.6.2
World Gold Trust Services, LLC
444 Madison Avenue
New York, New York 10022
May 20, 2008
State Street Global Markets, LLC
One Lincoln Street
Boston, Massachusetts 02111
Re: Change of the name of the streetTRACKS® Gold Trust to SPDR® Gold Trust
     Reference is made to the Marketing Agent Agreement made as of November 16,
2004 (as amended, the “Marketing Agent Agreement”), by and between World Gold
Trust Services, LLC (the “Sponsor”), a Delaware limited liability company, and
State Street Global Markets, LLC (the “Marketing Agent”), a Delaware limited
liability company, as amended by letter agreements dated March 14, 2005 and
November 26, 2007, among the Sponsor, the Marketing Agent and World Gold
Council, a not-for-profit association registered under Swiss law (“WGC”).
     The Sponsor and the Marketing Agent wish to amend the Marketing Agent
Agreement to reflect the change of the name of the streetTRACKS® Gold Trust to
the SPDR® Gold Trust.
     1. The definition of “Related Agreements” in Section 1 is hereby amended to
read in its entirety as follows:
     “Related Agreements” means the SPDR Sublicense and the WGC/WGTS License.
     2. Section 3.2 is hereby amended to read in its entirety as follows:
     3.2 Name of the Trust; Sublicense. For the term of this Agreement, the
Sponsor shall cause the name of the Trust to be “SPDR® Gold Trust.” For purposes
of carrying out its marketing and other activities under this Agreement and for
the benefit of the Trust, the Marketing Agent and the Sponsor have entered into
a sublicense agreement, substantially in the form of Exhibit A attached hereto
(the “SPDR Sublicense”), granting the Marketing Agent a non-exclusive license to
use the “SPDR® ”registered trade mark.
     3. Clause (ii) of Section 8.6 is hereby amended to read in its entirety as
follows:

 



--------------------------------------------------------------------------------



 



     (ii) The parties shall, as soon as practical, take such actions as may be
necessary to change the name of the Trust from “SPDR® Gold Trust” and to cease
using the “SPDR®” name for any other purpose connected with the Trust;
     Except as otherwise set forth above, this letter agreement does not
constitute an amendment, waiver or modification of any provision of the
Marketing Agent Agreement.
     This letter agreement shall be governed by the laws of the State of New
York, without reference to the principles or rules of conflict of laws to the
extent the laws of a different jurisdiction would be required thereby.
     This letter agreement may be executed in any number of counterparts, each
of which when executed and delivered shall be deemed an original, but together
shall constitute one and the same agreement. Facsimile signatures shall be
acceptable and binding.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     If this letter correctly states our agreements, please indicate your
approval and acceptance by signing on behalf of the Marketing Agent and State
Street below and returning a duplicate copy of this letter to our attention.

             
 
                Very truly yours,    
 
                WORLD GOLD TRUST SERVICES, LLC    
 
           
 
  By:
Name:   /s/ James E. Burton
 
James E. Burton    
 
  Title:   Managing Director    

AGREED AND ACCEPTED
As of the date first set forth above:
STATE STREET GLOBAL MARKETS, LLC

         
By:
Name:
  /s/ Anthony Rochte
 
Anthony Rochte    
Title:
  Vice President    

 